This bill is filed by Frances I. Irwin against J. M. Shoemaker and others to compel the determination of claims to the lands described in the bill and to quiet the title of the complainant thereto, and as incidental relief to restrain the respondents from entering upon the lands and taking the timber growing thereon.
While the bill avers that the complainant is the owner of the lands "and in the peaceable possession thereof," it also avers that —
"The respondents are reputed to claim some right, title, or interest in said described lands under an instrument in writing which is in words and figures as follows: 'Know all men by these presents, that for and in consideration of $2,000 to be paid as hereinafter provided we have granted, bargained, and sold to John M. Shoemaker all the merchantable timber, except oak and ash, on the following lands: [Description of lands omitted.] The said J. M. Shoemaker is to have a lease on the mill side [site] and all outbuildings for a term of five years, and is to have five years in which to cut and remove timber; but in the event he should want a longer time to cut said timber, or any other additional timber which he may buy, then in that event he shall have an additional time of two years in which to occupy the mill side [site]. The said John M. Shoemaker, in consideration of the above, is to pay $50 per month from May 1, 1913, until the $2,000 is paid. [Signed] Frances I. Irwin. Richard F. Irwin. John M. Shoemaker.' * * * That the respondents have repeatedly and continuously, since said May 1, 1913, entered upon complainant's said lands and greatly damaged the same, by cutting and removing large quantities of timber of great value, and are continuing to trespass upon said lands, and are threatening to cut and remove such as still remains on said lands; the said remaining timber being of great value."
Construing these averments most strongly against the pleader, as must be done on demurrer, they at best show that the complainant's possession is "only a scrambling possession," and the demurrer taking this point was properly sustained. White et al. v. Cotner, 170 Ala. 324, 54 So. 114; Cent. of Ga. Ry. Co. v. Rouse, 176 Ala. 138, 57 So. 706.
By the averments in the fifth paragraph of the bill:
"That, as indicated in the instrument copied in the third paragraph of this bill of complaint, respondents claim some right, title, or interest to the timber standing on parts of the land described in said instrument, but, so far as complainant is informed, claimed no interest in the land other than a right to go upon and over the same for the purpose of cutting and removing said timber, and a further right to use and occupy the mill site referred to in said instrument."
Reference to the instrument shows that it evidences a claim by no one except the respondent Shoemaker, and therefore rendered the bill demurrable for failing to show that the respondents are asserting a claim in common to the property. Slosson v. McNulty et al., 125 Ala. 124, 29 So. 183, 82 Am. St. Rep. 222.
Treating the bill as one to restrain trespass, as against the general demurrer for want of equity, the time having elapsed for the payment of the consideration of the $2,000 provided for in the paper set out in the bill, in the absence of averments to the contrary, it will be assumed that Shoemaker has fully performed his part of the undertaking by paying the consideration to the complainant, and the powers of a court of equity will not be exercised, in the absence of an offer to return the money received under the contract, though the contract itself is void. Hayes v. South. Home B.  L. Ass'n,124 Ala. 663, 26 So. 527, 82 Am. St. Rep. 216; 5 Encyc. Dig. 491, § 52. The demurrers to the bill were properly sustained.
The sworn answers deny all the material allegations of the bill upon which its equity rests. The order of the court dissolving the injunction was free from error. The time allowed complainant within which to amend the bill is extended for 30 days from this date.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur. *Page 91